Sherwood, J.,
Dissenting. — I dissent because I regard the foregoing opinions radically wrong. These are my reasons:
When the cause was taken by change of venue from. Sullivan to Livingston county, the mandate of the statute was that it should be “ proceeded in and determined as if it had originated therein.” R. S. 1879, § 3736. And the Livingston circuit court, by reason of the transfer, had the right, power and authority to proceed to final judgment in the cause in the same manner, to all intents and purposes, as if the cause had arisen in Livingston county. Ib., § 3741. If the cause of action had remained in the county where it originated, no one would question that if plaintiff had amended his petition, or, if you please, by such amendment, changed his cause of action, and the defendants had answered to the merits and gone to trial, the judgment would have been binding upon them. Ward v. Pine, 50 Mo. 38.
As already seen, section 3736, supra, provides that when a cause is sent by change of venue to another county, it shall be “ proceeded in and determined as if it had originated therein.” The effect of the change of venue, therefore, to all intents and purposes, was the same, so far as concerned the power of the Livingston circuit court, as if the land over which the controversy arose, had been bodily transferred to Livingston county, and the territorial limits of that county had been enlarged by such addition. If the court whence the cause came, could have allowed the amendment or the change of the cause of action, then, so, also, could the court to which the cause was taken — or else the statute means not what it says, and the power of amendment is lost by reason of the change of venue — which is an impossible supposition.
But waiving all the above, I confidently maintain that the Livingston circuit court had jurisdiction over the “subject matter of the action,” and this regardless of any ques*180tion of change of venue, and that this being true, any irregular exercise of such jurisdiction could only be taken advantage of by a plea to the jurisdiction, and that such plea is as necessary in local as in transitory actions, and that if such plea be not made before pleading to the merits, it will be too late to raise the point. 2 Saund., 209, n. 1; Hembree v. Campbell, infra, and cases cited; 1 Tidd Prac., 630, and cases cited. Thus, tenant or defendant may plead to the jurisdiction of the court, that the land is ancient, demesne, or “ that the land is within a county palatine lies in a franchise ubi breve domini regis non currit.” Com. Dig., p. 32; Tit. Abatement; Doe v. Robinson, 2 Str. 1120.
In Vermont, some sheep were replevied in Orange county, but the suit was brought in Washington county, and the writ made returnable to the county court of the latter county. Poland, C. J., speaking of the action, says i “ The statute also provides that the writ shall be returnable to the county court for the county in which the goods are detained. The action being to recover personal property, is of a transitory character, and except for this provision of the statute, might well be brought in any county where either of the parties lived. The general provision of our statute in relation to actions brought to the supreme and county courts, is, that they shall' be brought in the county where one of the parties resides ; and suits before justices of the peace shall be brought in the town where one of the parties lives; but it was never supposed that, if brought in some other county or town, it was a case of want of jurisdiction, so that if the action proceeded to judgment, the judgment would be void. University v. Joslin, 21 Vt. 52. We regard this case as being precisely of the same character, and that the ground on which this case was dismissed, was an objection to the particular process, and not a lack of jurisdiction over the subject matter. In Hall v. Gilmore, 40 Me. 578, under a statute precisely like ours in this respect, it was decided that if the suit be brought in the wrong county, the error, to be available to the defend*181ant, must be shown in abatement.” Collamer v. Page, 35 Vt. 387. In Maine the action of replevin is regarded as local.
In McMinn v. Hamilton, 77 N. C. 300, Faircloth, J., said: “ "Where a court has no jurisdiction of the. subject matter, the objection can be taken at any time, and indeed as soon as this fact is discovered the court mero motu will take notice of it and dismiss the action. But if it has jurisdiction of the subject matter and the venue is wrong, the objection must be taken in apt time; and if the defendant pleads to the merits of the action, he will be taken to have waived the objection. He cannot have two chances.” So, also, where a foreign corporation was improperly served with process, and pleaded to the merits, it was held too late subsequently to raise the point of jurisdiction. Ward v. Roy, 69 N. Y. 96.
In Hembree v. Campbell, 8 Mo. 572, an action of trover was brought in Bade county, but process was served on the defendant in Polk, county. He appeared and pleaded to the merits, but after that successfully moved to quash the writ, and Scott, J., said: “ The question is, whether the motion was properly sustained by the court below ? The statute regulating practice at law directs, that a suit instituted by summons or capias shall be brought, when the defendant is a resident of the State, either in the county within which the defendant resides, or in the county within which the plaintiff resides and the defendant may be found. It was clearly illegal for a plaintiff residing in Dade county to bring suit against a party residing in another county. But the circuit court of Dade county is a court of general jurisdiction; it had jurisdiction of the subject matter of this suit; and if the defendant being served with the process, appeared and pleaded to the merits of the action, thereby acknowledging jurisdiction of his person, he would not be allowed afterward to object to the regularity of the proceedings.” So, also, in Powers v. Browder, 13 Mo. 154, an action of debt removed by change of venue from Benton *182county to Polk county. The affidavit was irregular, but no point was made on it till several steps were taken, and Napton, J., remarked: “That the circuit court of Polk county had jurisdiction of the subject matter of this suit, is beyond dispute. The voluntary appearance of the defendants during the progress of the cause, subsequent to its removal to Polk county, gave the court of that county jurisdiction over their persons.” So, also, in Ulrici v. Papin, 11 Mo. 42, where the then existing statute required that “ suits in equity concerning real estate or whereby the same may be affected, shall be brought in the county within which such real estate or a greater part thereof is situate,” and by demurrer to the bill it was objected that the suit was not brought in the proper county in conformity with the statutory provision. Judge Scott remarked: “That it does not clearly appear where the greater part of the lands lie. This objection, if tenable, should have been raised by a plea to the jurisdiction.” So, also, in Chouteau v. Allen, 70 Mo. 290, there were two mortgages on lands in Mississippi and other counties. The lien of the State, being a prior incumbrance, was foreclosed, as to land in that county, and of course left no land in that county on which foreclosure proceedings based on the second mortgage could operate. The statute then in force provided that in suits for the foreclosure of mortgages of real estate, “ the petition may be filed in any county where any part of the mortgaged premises is situate.” 2 Wag. Stat., § 3, p. 954. And it was strenuously pressed upon our attention, that inasmuch as the suit for the foreclosure of the second mortgage was brought in Mississippi county, and no foreclosure asked as to lands in that county, but only as to lands in adjacent counties, that, therefore, the circuit court of that county had no jurisdiction. But we held otherwise, even on a motion for rehearing, remarking: “After a court, which has general jurisdiction over a certain class of causes, proceeds without objection to the hearing of a cause belonging to that class, it is quite too late in this court to raise *183objections to the irregular exercise of such jurisdiction; such objections, even if originally valid, lose their force when waived by pleading to the merits. And we can discover no difference in principle between this case and that of Hembree v. Campbell, supra.” The cases of Chouteau v. Allen and Ulrici v. Papin, would seem decisive of this one. Of course more failure to plead to the jurisdiction, where the court had none, could not create a jurisdiction. And this is what is meant when it is said that “ consent of parties cannot confer jurisdiction.” Stone v. Corbett, 20 Mo. 350.
What is that something called in section 3519, “jurisdiction of the court over the subject matter of the action ?” I answer that question in this way: It is the authority conferred by law upon .certain courts to hear and determine a certain class of causes. This power thus conferred, is conferred by the law alone, and never can be conferred by the parties. It exists always in the courts, although it can only be brought into exercise by the service of process or the appearance of the parties. When such a court having jurisdiction over a certain class of causes, conferred in a manner as aforesaid, issues its process in a cause belonging to one of those classes, and the process is served, or the parties to the particular suit voluntarily appear to the suit, and no timely objection is taken to the exercise of jurisdiction by the court, the judgment rendered is a finality, whether the “jurisdiction of the court over the subject matter of the action,” be regularly or irregularly exercised. These views of mine are fully supported by the authorities I have cited, as well as by a recent case in New York, Hunt v. Hunt, 72 N. Y. 217; s. c., 28 Am. Rep. 129, where Judge Eolger says: “Jurisdiction of the subject matter, is power to adjudge concerning the general question involved, and is not dependent upon the state of facts which may appear in a particular case, arising, or which is claimed to have arisen, under that general question. One court has jurisdiction in criminal cases; another in civil cases; each in *184its sphere has jurisdiction of the subject matter. Yet the facts, the acts of the party proceeded against, may be the same in a civil case, as in a criminal case — as for instance, in a civil action.for false and fraudulent representations and deceit, and in a criminal action for obtaining property by false pretenses. ~We should not say that the court of civil powers had jurisdiction of the criminal action, nor vice versa, though each had power to pass upon allegations of the same facts. So that there is a more general meaning to the phrase ‘subject matter in this connection, than power to act upon a particular state of facts. It is the power to act upon the general, and so to speak, the abstract question, and to determine and adjudge whether the particular facts presented call for the exercise of the abstract power: A suitor for a judgment of .divorce may come into any court of the state in which he is domiciled, which is empowered to entertain a suit therefor, and to give judgment between husband and wife of a dissolution of their marriage state. If he does not establish a cause for divorce, jurisdiction to pronounce judgment does not leave the court. It has power to give judgment that he has not made out a case. That judgment would be so valid and effectual as to hind him thereafter, and to be res judicata as to him in another like attempt by him. If that court, however, should err, and give judgment that he had made out his case, jurisdiction remains in it so to do. The error is to be corrected in that very action. It- may not be shown collaterally to avoid the judgment, while it stands unreversed, whether the judgment be availed of in the state of its rendition or a sister -state; granted always that there has been jurisdiction of the parties to it. The judgment is in such case, also, res judicata against the party cast in judgment. The relevancy of this discussion will appear when we come to consider more particularly some of the points made by the plaintiff. Ve conclude that jurisdiction of the subject matter is the power lawfully conferred to deal with the general subject involved in the action."
*185One can easily suppose a case where a rule different from that I have announced, would work incalculable hardship and bring reproach upon the name of courts of justice. Lands lie in several counties. A suit for partition of those lands is brought “ in the circuit court of the county in which any portion of the premises are situate.” R. S. 1879, § 8340. Process is duly served or the parties voluntarily appear and final judgment of partition is had, and the lands sold to strangers. Years afterward, but before the statute of limitation has run, it is discovered, upon a more accurate survey of county boundaries, that none of the lands lie in the county where suit was brought. Are those proceedings to go for nothing ? Is that solemn adjudication coram non.judice? I trow not. Or suppose that suit for partition of lands lying in one county is brought in the circuit court of that county; change of venue taken to another county, and when the transcript gets there, it is suddenly discovered that there are some unknown parties who have an interest in the lands. As to them, of course, no change of venue has been taken, and the court to which the cause has been taken has as to them, according to the theory of, the majority opinion, no jurisdiction. "What is to be done ? Of course, if that opinion stands for law, even the voluntary appearance of the hitherto unknown parties to the action ; their strong desire; their consent that it should proceed to a final determination could not affect the question, or allow partition to be made, and the only thing left to be done would be to dismiss the suit, and make a further attempt for partition. Such are some of the dangers which beset the pathway marked out by my associates — a pathway, I will venture to say, never before trodden by judicial feet.*
Norton, J., concurs with me.

Since the above was written, a replication has been filed to my dissenting opinion. I care to notice but one point in the reply: In the hypothetical case which I put of a suit for partition brought, and land afterward discovered to be in another county, I asked if the proceedings were to go for nothing. I am told now, that the question of the situation of the land, would be res judicata My understanding has always been that before any question of fact can be thus regarded, the forum where it was determined, must have had jurisdiction. "Wells Mes Judicata, §§ 6, 422, 428.